Title: To Thomas Jefferson from Albert Gallatin, 29 June 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Havre de Grace Monday evening29th June 1807
                        
                        I this moment receive yr. letter which Mr. Patton sent after me. I am so much fatigued that I cannot ride
                            all night by the mail; but I will be with you on Wednesday about 2 or 3 o’clock afternoon— 
                  With respectful attachment Your
                            obt. Sert.
                        
                            Albert Gallatin
                            
                        
                    